   Case 21-02837             Doc 7      Filed 03/08/21 Entered 03/08/21 16:14:16                          Desc Main
                                          Document     Page 1 of 13


                                UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

   In re:                                                          )        Chapter 15
                                                                   )
   HIPAALINE, LTD,                                                 )        Case No. 21-2837
   a Limited Company of England and Wales,                         )
                                                                   )        Hon. A. Benjamin Goldgar
                            Debtor.                                )

                                               NOTICE OF MOTION
TO:         Attached Service List

        PLEASE TAKE NOTICE THAT on March 15, 2021, at 10:00 a.m., I shall appear before the
Honorable Judge A. Benjamin Goldgar, or any other judge sitting in his stead, and request a hearing on the
Foreign Representative’s Motion for an Order Granting Recognition of Foreign Proceeding Pursuant to 11
U.S.C. § 1517, a copy of which is attached hereto and thereby served upon you.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard telephonically on the motion, you
must do the following:

To appear by video, use this link: http://www.zoomgov.com/. Then enter the meeting ID and password.
To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter
the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 500 0972 and the password is 726993.
The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, these
motions will be called on the presentment date. If no Notice of Objection is timely filed, the Court may
grant the motion in advance without a hearing.

                                             CERTIFICATE OF SERVICE

         I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the Administrative Procedures for
the Case Management/Electronic Case Filing System, I caused a copy of the foregoing NOTICE OF MOTION and
MOTION to be served on all persons set forth on the attached Service List identified as Registrants through the Court’s
Electronic Notice for Registrants and, as to all other persons on the attached Service List by mailing a copy of same in an
envelope properly addressed and with postage fully prepaid and by depositing same in the U.S. Mail, Chicago, Illinois, on
8th day of March, 2021.
                                                                             /s/ Gregory K. Stern
                                                                             Gregory K. Stern
Gregory K. Stern (Atty. ID #6183380)
Monica C. O'Brien (Atty. ID # 6216626)
Dennis E. Quaid (Atty. ID #02267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
  Case 21-02837        Doc 7   Filed 03/08/21 Entered 03/08/21 16:14:16    Desc Main
                                 Document     Page 2 of 13


                                        SERVICE LIST

Registrants Served Through The Court’s Electronic Notice For Registrants

Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 South Dearborn Street, Room 873
Chicago, Illinois 60604

Served Through U.S. First Class Mail

GMC Partners, LLC
c/o Trisha Michelle Rich
Holland and Knight, LLP
150 North Riverside Plaza, Suite 2700
Chicago, IL 60606

Emily Fisher:
c/o Martin B. Carroll
Fox, Swibel, Levin & Carroll, LLP
200 West Madison Street, Suite 3000
Chicago, IL 60606

Bayou Technologies
3010 Ryan Street
Lake Charles, LA 70601

Diana Cammack Follete
P.O. Box 12
Pahoa, HI 96778

Ghost Management
41 Discovery
Irvine, California 92618

Hub Spot Inc.
25 First Street, 2nd Floor
Cambridge, MA 02141

Joe Evans
824 North Bromley Avenue
Scanton, PA 18504

Nadir Pearson
893 Van Houten
Clifton, NJ 07013
  Case 21-02837       Doc 7       Filed 03/08/21 Entered 03/08/21 16:14:16   Desc Main
                                    Document     Page 3 of 13



Newdelz LLC
360 Central Avenue, Suite 800
St. Petersburg, Florida 33701

PGED Corp
2590 Walnut Street, Suite 46
Denver, Colorado 80205

Ryan Schefdore
12166 Sussex Street
Fort Myers, Florida 33913

Schneps Media LLC
P.O. Box 610257
Bayside, New York 11361

Semrush Inc
800 Boylston Street, Suite 2475
Boston, MA 02199

Sendgrid
375 Beale Street, 3rd Floor
San Francisco, CA 94105

Slack Technologies
500 Howard Street
San Francisco, California 94105

The Schadick Law Firm
2000 Auburn Drive, Suite 200
Beachwood, Ohio 44122

Twillo Send Grid
375 Beale Street, Suite 300
San Francisco, California 94105

Vonage
Nexmo, Inc.
P.O. Box 102237
Pasadena, California 91189-2237
  Case 21-02837        Doc 7     Filed 03/08/21 Entered 03/08/21 16:14:16           Desc Main
                                   Document     Page 4 of 13


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  In re:                                             )      Chapter 15
                                                     )
  HIPAALINE, LTD,                                    )      Case No. 21-2837
  a Limited Company of England and Wales,            )
                                                     )      Hon. A. Benjamin Goldgar
                       Debtor.                       )

       FOREIGN REPRESENTATIVE’S MOTION FOR AN ORDER GRANTING
     RECOGNITION OF FOREIGN PROCEEDING PURSUANT TO 11 U.S.C. § 1517

       Pursuant to 11 U.S.C. §§ 105(a), 1517, 1520 and 1521 of Title 11 of the United States

Bankruptcy Code, Nicholas Simmonds and Christopher Richard Newell, insolvency practitioners

at Quantuma Advisory Limited (the “Foreign Representative”), in their capacity as the joint

administrators in the administration proceedings (the “England & Wales Proceeding”) of Hipaaline

Ltd. (the “Debtor”) in accordance with the requirements of Rule 3.25 of the Insolvency (England

and Wales) Rules 2016 and paragraph 29 of Schedule B1 to the Insolvency Act 1986 (the “England

and Wales Insolvency Act”), hereby moves for entry of a final order granting recognition of foreign

main proceeding under Section 1517 of the Bankruptcy Code and for further relief under Sections

1520 and 1521 of the Bankruptcy Code.

       In support of this Motion, the Foreign Representative incorporates by reference and relies

upon the Declaration of Nicholas Simmonds Pursuant to 28 U.S.C. § 1746 in Support of the

Chapter 15 Petition (the “Simmonds Declaration”), attached hereto as Exhibit A and made a part

hereof, and further states as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This

case has been properly commenced pursuant to § 1504 of the Bankruptcy Code by the filing of a

Petition for Recognition of the England & Wales Proceeding pursuant to §§ 1504 and 1515 of the
  Case 21-02837        Doc 7     Filed 03/08/21 Entered 03/08/21 16:14:16             Desc Main
                                   Document     Page 5 of 13


Bankruptcy Code.

       2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

       3.      Venue in this district if proper under 28 U.S.C. § 1410(2). The Debtor does not

have principal offices or any known assets in the United States, but there is pending litigation again

the Debtor in the United States District Court, Northern District of Illinois, Eastern Division in the

case more commonly known as GCM Partners, LLC v. Hipaaline Ltd. and Emily Aria Fisher,

Case No. 20-cv-06401 (the “US Lawsuit”). Simmonds Decl. ⁋⁋ 6 & 9.

       4.      The Foreign Representative consents to the entry of final orders or judgments by

the Court if it is determined that the Court, absent consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution.

                                         BACKGROUND

       5.      On March 4, 2021, the Foreign Representative commenced this action by the filing of

a Verified Petition for Recognition of a Foreign Proceeding (the “Verified Petition”) in this Court.

[Docket No. 1].

       6.      Additional detailed factual information relating to the Debtor, the Foreign

Representative, the England & Wales Proceeding, and the commencement of this Chapter 15 case is

set forth in the Simmonds Declaration.

       7.      The US Lawsuit and the contingent, unliquidated, disputed liability of the Debtor

therein in addition to the associated litigation fees and costs were factors leading to the insolvency

of the Debtor. The Plaintiff in the US Lawsuit has challenged the legitimacy of the England &

Wales Proceeding and refused to stay the US Lawsuit as it relates to the Debtor.

       8.      Accordingly, the Foreign Representative is seeking entry of a final order that the

England & Wales Proceeding is a recognized foreign main proceeding under the Bankruptcy Code

and staying further action in the US Lawsuit.
   Case 21-02837        Doc 7     Filed 03/08/21 Entered 03/08/21 16:14:16                Desc Main
                                    Document     Page 6 of 13


                                       RELIEF REQUESTED

        9.      Pursuant to §§ 105, 1517, 1520 and 1521 of the Bankruptcy Code, the Foreign

Representative seeks entry of a Final Order, after notice and hearing (i) granting the Chapter 15

petition in this case and recognizing the England & Wales Proceeding as a foreign main proceeding

pursuant to § 1517 of the Bankruptcy Code, (ii) giving full force and effect in the United States to the

England & Wales Insolvency Act and the Notice Of Appointment Of An Administrator By The

Directors Of A Company (the “Notice of Appointment”) as defined in the Simmonds Declaration,

(iii) applying relief under §§ 1520 and 1521 of the Bankruptcy Court and for such further relief as the

Court deems just and proper.

                                        BASIS FOR RELIEF

        10.     Chapter 15 of the Bankruptcy Code provides for the recognition of a foreign

proceeding and allows a foreign representative of an insolvency proceeding outside of the United

States to gain access to the United States court system. Once the foreign proceeding is recognized,

§§ 1520 and 1521 extend that recognition to the property of the debtor within the territorial jurisdiction

of the United States and further authorizes application of the automatic stay provisions of 11 U.S.C §

362 to the debtor and stays “the commencement or continuation of an individual action or proceeding

concerning the debtor’s assets, rights, obligations or liabilities to the extent that they have not been

stayed under section 1520(a).”

    I. The England & Wales Proceeding Is Entitled to Recognition as a Foreign Main
       Proceedings

        11.     By this Motion, the Foreign Representative seeks, under §§ 1517 and 1520 of the

Bankruptcy Code, recognition of the England & Wales Proceeding as a foreign main proceeding and

recognition and enforcement of the Notice of Appointment. The England & Wales Proceeding is

entitled to recognition as a “foreign main proceeding” under Chapter 15 of the Bankruptcy Code

because, among other things:
  Case 21-02837        Doc 7     Filed 03/08/21 Entered 03/08/21 16:14:16              Desc Main
                                   Document     Page 7 of 13


               a. the England & Wales Proceeding is a “foreign proceeding” within the meaning of
                  section 101(23) of the Bankruptcy Code because the England & Wales
                  Proceedings is in a jurisdiction where the Debtor maintains the center of its main
                  interests;

               b. the Foreign Representative is a “person” within the meaning of section 101(41) of
                  the Bankruptcy Code and a “foreign representative” within the meaning of section
                  101(24) of the Bankruptcy Code;

               c. the Verified Petition was filed in accordance with §§ 1504, 1509 and 1515 of the
                  Bankruptcy Code; and,

               d. the Verified Petition meets the requirements of §§ 1504 and 1515 of the
                  Bankruptcy Code.

       A.      This Case Concerns a “Foreign Proceeding”

       12.     Section 101(23) of the Bankruptcy Code defines “foreign proceeding” as:

               a collective judicial or administrative proceeding in a foreign country, including an
               interim proceeding, under a law relating to insolvency or adjustment of debt in which
               proceeding the assets and affairs of the debtor are subject to control or supervision by
               a foreign court, for the purpose of reorganization or liquidation.

               11 U.S.C. § 101(23)

The England & Wales Proceeding is a “foreign proceeding” within the meaning of section 101(23)

of the Bankruptcy Code because it is a judicial proceeding before the High Court of Justice pursuant

to Rule 3.25 of the Insolvency (England & Wales) Rules 2016 and paragraph 29 of Schedule B1 to

the Insolvency Act 1986 (“England & Wales Insolvency Act”). See In re Pro-Fit Holdings Ltd., 391

B.R. 850, 858 (Bankr. C.D. Cal. 2008) (“The Insolvency Act 1986 for England and Wales

authorizes a company to enter into administration by filing a petition with the high court. After

filing the case, the company may elect to enter into “administration,” pursuant to which one or

more administrators are appointed by the directors of the company, and not by the court, to

reorganize or to liquidate the company. Under this procedure, there is no court order for the

appointment of the administrators. In these cases, instead of such a court order, the debtors have

each attached a notice of appointment . . . The court provisionally finds that these notices are
   Case 21-02837         Doc 7     Filed 03/08/21 Entered 03/08/21 16:14:16            Desc Main
                                     Document     Page 8 of 13


sufficient, pursuant to § 1515(b)(3), to show both the existence of the foreign proceedings and the

appointment of the foreign representatives.”)

        13.     The United States Bankruptcy Courts have routinely recognized England & Wales

proceedings as “foreign proceedings” under section 101(23) of the Bankruptcy Code. See, e.g., In re

Avanti Commc'ns Grp. PLC, 582 B.R. 603 (Bankr. S.D.N.Y. 2018); In re Pro-Fit Holdings Ltd.,

391 B.R. 850 (Bankr. C.D. Cal. 2008). Accordingly, the England & Wales Proceeding qualified

as a foreign proceeding under section 101(23) of the Bankruptcy Code.

        B.      This Case was Commenced by a Duly Authorized “Foreign Representative”

        14.     This Chapter 15 case was commenced by the duly appointed “foreign representative”

of the Debtor within the meaning of section 101(24) of the Bankruptcy Code, which defines a “foreign

representative,” in pertinent part, as:

                 a person or body, including a person or body appointed on an interim basis,
                 authorized in a foreign proceeding to administer the reorganization or the liquidation
                 of the debtor’s assets or affairs or to act as a representative of such foreign
                 proceedings.

                11 U.S.C. §101(24).

In this case, the Foreign Representative was appointed and authorized by the England and Wales

Court to act as the Debtor’s administrator and is authorized to file this Chapter 15 case on behalf of

the Debtor. See Simmonds Decl. at ⁋⁋ 4 & 7.

        15.     Because the Foreign Representative was given authority over the Debtor’s assets in

the Notice of Appointment, the Foreign Representative qualified as a “foreign representative” of the

Debtor. This Court is entitled to presume that the representative identified in the Notice of

Appointment is a proper “foreign representative” within the meaning of section 101(24) of the

Bankruptcy Code.

        C.      This Case was Properly Commenced under Chapter 15

        16.     The Foreign Representative duly and properly commenced this Chapter 15 case, as
  Case 21-02837         Doc 7    Filed 03/08/21 Entered 03/08/21 16:14:16             Desc Main
                                   Document     Page 9 of 13


required by §§ 1504 and 1509 of the Bankruptcy Code, by filing the Verified Petition under section

1515(a) accompanied by all documents and information required by sections 1515(b) and (c). See In

re Bear Stearns High-Grade Structured Credit Strategies Master Fund, Ltd., 374 B.R. 122, 127

(Bankr. S.D.N.Y. 2007), aff'd, 389 B.R. 325 (S.D.N.Y. 2008) (“A case under chapter 15 is

commenced by a foreign representative filing a petition for recognition of a foreign proceeding

under section 1515 of the Bankruptcy Code.”). Because the Foreign Representative has satisfied

the requirements set forth in section 1515 of the Bankruptcy Code, he has properly commenced

this Chapter 15 case.

       D.       The England & Wales Proceeding Should be Recognized as a Foreign Main
                Proceeding

       17.     The England & Wales Proceeding should be recognized as a “foreign main

proceeding,” as defined in §§ 101(23) and 1502(4) of the Bankruptcy Code. A foreign proceeding

will be recognized as a foreign main proceeding if “it is pending in the country where the debtor has

the center of its main interests.” 11 U.S.C. § 1517(b)(1). Section 1516 of the Bankruptcy Code

established a rebuttable presumption that the debtor’s center of main interest (“COMI”). See 11 U.S.C.

§ 1516. When considering a debtor’s COMI, courts may consider the analogous concept of an entity’s

“principal place of business” or “nerve center.” Morning Mist Holdings Ltd. v. Krys (In re Fairfield

Sentry Ltd.), 714 F.3d 127, 132 n.10 (2d Cir. 2013). As such, courts will look to the following

non-exclusive factors such as the location of the debtor’s headquarters, the location of those who

actually manage the debtor, and the location of the debtor’s primary assets to determine the foreign

debtor’s COMI. Id. at 130.

       18.     Although § 1516(c) of the Bankruptcy Code creates a presumption that a debtor’s

registered offices are the debtor’s COMI, that presumption may be rebutted by evidence to the

contrary. 11 U.S.C. § 1516(c). “Center of main interests” is not merely synonymous with

“principal place of business”; rather, other factors, such as the location of the debtor’s decision-
  Case 21-02837         Doc 7    Filed 03/08/21 Entered 03/08/21 16:14:16            Desc Main
                                  Document     Page 10 of 13


makers and the majority of its creditors, are also relevant. Id. at 137. When a debtor is in

liquidation, the location of those liquidation activities and administrative functions should be

considered as factors in determining the debtor’s COMI. Id.

       19.       England & Wales is the center of the Debtor’s main interests. Prior to the

commencement of the England & Wales Proceeding, the Debtor operated its business remotely

from England & Wales and the Debtor’s assets are being administered in England & Wales

through the England & Wales Proceeding. Simmonds Decl. at ¶¶ 6 & 8.

       20.     In addition, recognizing the England & Wales Proceeding as a foreign main

proceeding would not be manifestly contrary to the public policy of the United States. Rather,

granting such recognition is entirely consistent with the United States policy of respecting foreign

proceedings as codified in Chapter 15 of the Bankruptcy Code. Proceedings under the England

& Wales Insolvency Act are similar to cases under the Bankruptcy Code. The Foreign

Representative, as an administrator appointed in the England & Wales Proceeding, is

identifying and marshalling the Debtor’s remaining assets. The England & Wales Insolvency

Act also provides for a centralized process to assert and resolve claims against a debtor’s estate,

by the representatives of a debtor’s estate, in order to maximize distributions to creditors.

Simmonds Decl. at ¶ 7.

       21.     Based on the foregoing, the Foreign Representative submits that the conditions

for mandatory recognition of the England & Wales Proceeding as a foreign main proceeding

have been met.

   II. The Foreign Representative is Entitled to an Order Granting Recognition

       22.       As evidenced above, the England & Wales Proceeding is a “foreign main proceeding”

within the meaning of § 1502 of the Bankruptcy Code, the Foreign Representative applying for

recognition is a “foreign representative” within the meaning of § 101(24) of the Bankruptcy Code,
  Case 21-02837        Doc 7     Filed 03/08/21 Entered 03/08/21 16:14:16              Desc Main
                                  Document     Page 11 of 13


and the Verified Petition meets the requirements of § 1515 of the Bankruptcy Code. Section 1517(a)

of the Bankruptcy Code provides, in pertinent part, that “[s]ubject to section 1506, after notice and a

hearing, an order recognizing a foreign proceeding shall be entered if—(1) such foreign proceeding

for which recognition is sough is a foreign main proceeding or foreign non-main proceeding within

the meaning of section 1502; (2) the foreign representative applying for recognition is a person or

body; and (3) the petitions meeting the requirements of section 1515.” 11 U.S.C. §1517(a). The

Foreign Representative submits that recognizing the England & Wales Proceeding as a foreign main

proceeding is consistent with the purpose of Chapter 15 and United States public policy. Accordingly,

the Foreign Representative submits that the Court should enter an order recognizing the England &

Wales Proceeding as a “foreign main proceeding” under the Bankruptcy Code.

   III. Additional Relief Under Section 1521 Is Warranted and Appropriate

       23.     In addition to the relief automatically provided by § 1520 of the Bankruptcy Code

upon recognition of a foreign main proceeding, the Foreign Representative also seeks additional relief

under § 1521 of the Bankruptcy Code to stay the continuation of the US Lawsuit.

       24.     The Plaintiff in the US Lawsuit has challenged the legitimacy of the England & Wales

Proceeding and refused to stay the US Lawsuit as it relates to the Debtor. See Simmonds Decl. ⁋ 10.

       25.     The Debtor seeks relief under § 1521(a)(1) to stay “the commencement or

continuation of an individual action or proceeding concerning the debtor’s assets, rights, obligations

or liabilities to the extent that they have not been stayed under section 1520(a)” and relief under §

1521 is warranted and appropriate.

                                              NOTICE

       26.     The Foreign Representative will provide notice of this Motion consistent with

Local Rule 9013-1(D) of United States Bankruptcy Court for the Northern District of Illinois.

Notice of this Motion has been provided to (i) all persons or bodies authorized to administer
  Case 21-02837       Doc 7     Filed 03/08/21 Entered 03/08/21 16:14:16             Desc Main
                                 Document     Page 12 of 13


foreign proceedings of the Debtor; (ii) the Office of the United States Trustee for the Northern

District of Illinois; and (iii) parties in interest in this Chapter 15 proceeding, specifically GMC

Partners, LLC and the United States creditors.

                                         CONCLUSION

       27.     Accordingly, the Foreign Representative seeks, and submits that good cause exists

for this Court’s recognition of the England & Wales Proceeding as a foreign main proceeding and

a grant of relief under §§ 1520 and 1521 of the Bankruptcy Code.

       WHEREFORE the Foreign Representative requests that the Court enter an order as

follows:

       1.      The relief requested by the Verified Petition and the Motion is granted as set forth
               herein.

       2.      The England & Wales Proceedings, as defined in the Motion, identified before the
               High Court of Justice as Case No. CR 2021-00347, is granted recognition as a
               foreign main proceeding under Section 1517 of the United States Bankruptcy Code
               (the "Bankruptcy Code").

       3.      The joint administrators appointed (the "Notice of Appointment") pursuant to and
               in accordance with the requirements of Rule 3.25 of the Insolvency (England and
               Wales) Rules 2016 and paragraph 29 of Schedule B1 to the Insolvency Act 1986
               (the “England and Wales Insolvency Act”), including any extensions, amendments,
               or modification thereto, are hereby enforced on a final basis and given full force
               and effect in the United States.

       4.      All relief afforded to foreign main proceedings under section 1520 of the
               Bankruptcy Code is hereby granted to the England & Wales Proceeding, the
               Debtor, and the Foreign Representative as applicable.

       5.      Section 1521(a)(1) of the Bankruptcy Code shall apply in this case with respect to
               the Debtor and the continuation of pending litigation against the Debtor in the
               United States District Court for the Northern District of Illinois in the case more
               commonly known as GCM Partners, LLC v. Hipaaline Ltd. and Emily Aria Fisher,
               Case No. 20-cv-06401 (the “US Lawsuit”) is hereby stayed.

       6.      Subject to §§ 1520 and 1521 of the Bankruptcy Code, the England & Wales
               Proceedings and the Notice of Appointment shall be granted comity and given fully
               force and effect in the United States to the same extent that they are given effect in
               England & Wales, and each is binding on all creditors of the Debtor and any of its
               successors and assigns.
  Case 21-02837      Doc 7     Filed 03/08/21 Entered 03/08/21 16:14:16           Desc Main
                                Document     Page 13 of 13



       7.     The Foreign Representative, the Debtor, and their respective agents are authorized
              to serve or provide any notices required under the Bankruptcy Rules or local rules
              of this Court.

       8.     Notwithstanding the applicability of any Bankruptcy Rules, the terms and
              conditions of this Order shall be immediately effective and enforceable upon its
              entry.

       9.     The Foreign Representative, the Debtor and its respective authorized agents are
              authorized and empowered to take all actions necessary to effectuate the relief
              granted under this Order in accordance with the Motion; and,

       10.    For such other and further relief as the Court deems just and proper.


                                                  /s/ Gregory K. Stern
                                            Gregory K. Stern, Attorney for Foreign Representative




Gregory K. Stern (Atty. ID #6183380)
Monica C. O'Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #02267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
